United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-3877
                                   ___________

Rosetta Ricks,                         *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Eastern District of Arkansas
St. Vincent Infirmary; Jan Thompson,   *
                                       *    [UNPUBLISHED]
             Appellees.                *
                                  ___________

                          Submitted: May 28, 1997

                               Filed: July 10, 1997
                                   ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       Rosetta Ricks appeals from the final order of the United States District Court1
for the Eastern District of Arkansas, granting St. Vincent Infirmary summary judgment
in this employment discrimination action. We have carefully reviewed the record, and
we affirm on the basis of the district court's opinion. See 8th Cir. R. 47B.




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
A true copy.

      Attest:

               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-